 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ROGER B. KNOTTS, et al.,                         Case No. 1:19-cv-01240-DAD-BAM
12
                        Plaintiffs,                   ORDER TO SHOW CAUSE WHY
13                                                    SANCTIONS SHOULD NOT BE IMPOSED
            v.                                        FOR FAILURE TO OBEY A COURT ORDER
14                                                    RE NON-ADMITTED COUNSEL
     C R BARD INCORPORATED, et al.,
15                                                    (Doc. Nos. 32, 35)
                        Defendants.
16

17                                                    FOURTEEN (14) DAY DEADLINE

18
            This case was transferred to this Court on September 6, 2019, from a multidistrict
19
     litigation proceeding (“MDL”) before Senior District Judge David G. Campbell in the United
20
     States District Court for the District of Arizona. (Doc. Nos. 1, 5.) On September 6, 2019, the
21
     Clerk of Court issued a notice directing counsel Mark Stephen O’Connor and Shannon L Clark to
22
     submit a petition to practice in this District. (Doc. No. 9.) On November 6, 2019, the Court
23
     instructed the parties to address as appropriate any counsel identified on the docket who have not
24
     been terminated and are not admitted to practice before the Court. (Doc. No. 32.) On December
25
     20, 2019, the Court again instructed the parties to address any counsel identified on the docket
26
     who have not been terminated and are not admitted to practice before the Court and further set a
27
     deadline of December 23, 2019 for appropriate steps to be taken. (Doc. No. 35.)
28
                                                      1
 1         Local Rule 180 governs admission of attorneys to practice before this Court. “Admission

 2   to and continuing membership in the Bar of this Court are limited to attorneys who are active

 3   members in good standing of the State Bar of California.” L.R. 180(a). Each applicant for

 4   admission must present to the Clerk a Petition by Attorney for Admission to Practice before the

 5   Eastern District which complies with the requirements of Local Rule 180(a). Attorneys who are

 6   not active members in good standing of the State Bar of California may, upon application and in

 7   the discretion of the Court, be permitted to appear and participate in a particular case pro hac vice.

 8   Id. at 180(b)(2). Local Rule 110 further provides that counsel or a party’s failure to comply with

 9   the Local Rules or with any order of the Court may be grounds for imposition of any and all

10   sanctions authorized by statute or Rule or within the inherent power of the Court. Id. at 110.

11          Plaintiffs Roger B. Knotts and Vanice Knotts (“Plaintiffs”) have not complied with the

12   Court’s orders directing the parties to appropriately address any counsel who have not been

13   terminated and are not admitted to practice before the Court. Specifically, a review of the docket

14   and Court records indicates that counsel Mark Stephen O’Connor, Paul Lincoln Stoller, and

15   Shannon L. Clark have not submitted a Petition by Attorney for Admission to Practice before the

16   Eastern District or filed an application for admission to practice pro hac vice and have not been

17   terminated as counsel of record for Plaintiffs.

18         Accordingly, Plaintiffs and non-admitted counsel are HEREBY ORDERED to SHOW

19   CAUSE why sanctions should not be imposed for failure to comply with the Court’s orders. A

20   written response to this order to show cause shall be filed within fourteen (14) days of service of
21   this order. If appropriate steps are taken to terminate Mark Stephen O’Connor, Paul Lincoln

22   Stoller, and Shannon L. Clark as counsel of record for Plaintiffs or if these attorneys who are not

23   admitted to practice before the Court seek admission, either by submitting a Petition by Attorney

24   for Admission to Practice before the Eastern District or filing an application for admission to

25   practice pro hac vice and paying the applicable fee and by registering for CM/ECF, within

26   fourteen (14) days of service of this order, then no written response will be required.
27   ///

28   ///
                                                       2
 1        The Clerk of Court is directed to mail serve a copy of this Order to Show Cause on Mark

 2   Stephen O’Connor, Paul Lincoln Stoller, and Shannon L. Clark at their addresses of record listed

 3   on the docket.

 4          Failure to respond to this order to show cause may result in the imposition of

 5   sanctions on counsel or parties who contributed to violation of the Court’s order.

 6
     IT IS SO ORDERED.
 7

 8      Dated:    December 27, 2019                         /s/ Barbara   A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
